



Exhibit 10.1
farovisionarya01.jpg [farovisionarya01.jpg]    
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made
and entered into between Kathleen J. Hall (“Executive”) and FARO Technologies,
Inc. (the “Company”) to confirm the terms of Executive’s separation from
employment and to settle, release and discharge, with prejudice, any and all
claims Executive has or may have against the Released Parties (defined in
Paragraph 3(a) below), including but not limited to those arising or which may
be arising out of Executive’s employment with and/or separation of employment
from the Company.
In consideration of the mutual commitments set forth in this Agreement, and
intending to be legally and forever bound, Executive and the Company therefore
understand and agree as follows:
1.
Separation of Employment.



(a)    Executive understands that her employment with the Company ended on
August 7, 2019 (the “Separation Date”) and that, except as expressly provided
within this Agreement, all of the Company’s duties and obligations to Executive,
whether by written agreement, plan, policy, practice or otherwise, are
completely extinguished as of her Separation Date. Executive also understands
that, following her Separation Date, she has no further right to any salary or
employee benefits provided by Company and/or any of the other Released Parties
including, without limitation, under any health benefit and/or any other
employee benefit plans. Executive agrees that the payments and benefits provided
under this Agreement do not extend her service beyond her Separation Date or
increase any amounts due to her under any benefit plans of the Company and/or
any other Released Parties.
(b)    Executive similarly agrees that all of her duties and obligations to the
Company were extinguished as of her Separation Date, with the exception of those
obligations stated herein, otherwise required by law and/or set forth in the New
Product Development Confidentiality Notice, the Patent and Confidentiality
Agreement, and the Non-Competition and Non-Solicitation Addendum she signed as a
condition to employment (the “Covenant Agreements”), as amended in Section 11
herein.
2.
Acknowledgment of Receipt of All Previous Pay and Benefits; No Work-Related
Injuries; No Harassment; and No Other Amounts Due.



(a)By signing this Agreement, Executive agrees she been paid in full, less all
applicable federal, state and local employment and income taxes and other
required or elected withholdings, for all wages she earned up to and including
her Separation Date and for all other remuneration of any kind accrued, owed or
otherwise due to her under any Company policy, plan, practice, program,
arrangement and/or agreement, including but not limited to overtime pay,
bonuses, commissions, incentive compensation, and paid time off, with the
exception of any payments or benefits to be provided as set forth in Section 6
of this Agreement.
(b)Executive confirms that she has not sustained any work-related injuries and,
to the best of her knowledge, has not contracted any occupational diseases,
except to the extent she has previously





--------------------------------------------------------------------------------





filed any claims alleging any work-related injury or illness, if any. Executive
also agrees that she has previously been provided all family, medical and
disability leave and/or other benefits to which she were ever entitled under
federal, state or local family, medical and disability accommodations laws,
including any right to reinstatement upon the conclusion of any period of leave,
if any. Executive affirms that she is not aware of, has not engaged in, and has
not witnessed any discrimination, harassment or retaliation of any nature
towards herself or any other individual during her employment with the Company.
(c)Executive understands she will receive payment for all reimbursable
out-of-pocket eligible business expenses in accordance with Company policies or
practices, provided she submits hard-copy proof of the same by the close of
business on August 14, 2019.
(d)Executive understands that, except as provided for in this Agreement, the
Company and all other Released Parties shall never be required to make any
further payment or provide any further benefit, for any reason whatsoever, to
her or any other person on her behalf regarding any claim, right or status
Executive may have arising on or before the Effective Date of this Agreement (as
defined in Paragraph 17(f), below).


3.
Release of Claims and Covenant Not to Sue.



(a)    In exchange for the Company providing Executive with the payments
described in this Agreement, Executive, on her own behalf and on behalf of her
heirs, executors, personal representatives, administrators, agents and assigns,
forever waives, releases, gives up and discharges all waivable claims, real or
perceived, whether accrued or unaccrued, liquidated or contingent, and now known
or unknown, against the Company, its parent, affiliated and related companies,
all of its and their employee benefit plans and trustees, fiduciaries,
administrators, sponsors and parties-in-interest of those plans, all of its and
their past and present employees, managers, directors, officers, administrators,
shareholders, members, investors, agents, attorneys, insurers, re-insurers and
contractors acting in any capacity whatsoever (whether individually or in an
official capacity on behalf of the Company), and all of its and their respective
predecessors, heirs, personal representatives, successors and assigns
(collectively, the “Released Parties” as used throughout this Agreement), based
on, related to, or arising from any event that has occurred before the date she
signs this Agreement and based upon, related to or arising out of or in any way
concerning her employment with the Company, the terms, conditions or privileges
of her employment with the Company, her separation from employment with the
Company, the terms and conditions of her Employment Agreement dated July 1,
2013, her Amended and Restated Employment Agreement effective as of April 25,
2016 and the Addendum to the same dated June 17, 2019, and any and all
violations and/or alleged violations of federal, state or local human rights
laws, fair employment practices and/or other laws by any of the Released Parties
for any reason and under any legal theory including, but not limited to, those
arising or which may be arising under, as applicable, Title VII of the Civil
Rights Act of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”),
the Age Discrimination in Employment Act (“ADEA”), the Older Worker Benefit
Protection Act (“OWBPA”), the Employee Retirement Income Security Act of 1974
(“ERISA”), the Employee Polygraph Protection Act, the Worker Adjustment and
Retraining Notification Act (“WARN”), the Civil Rights Act of 1991, the Family
and Medical Leave Act (“FMLA”), the Fair Labor Standards Act (“FLSA”), the Equal
Pay Act of 1963 (“EPA”), the Lilly Ledbetter Fair Pay Act of 2010 (“Fair Pay
Act”), the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the
Rehabilitation Act, the Employee Polygraph Protection Act, the Electronic
Communication Privacy Act, the Computer Fraud & Abuse Act, the Health Insurance
Portability & Accountability Act, the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), the Occupational Safety and Health Act (“OSHA”), the
Sarbanes-Oxley Act of 2002, the Fair Credit Reporting Act (“FCRA”), the National
Labor Relations Act (“NLRA”), the Labor Management Relations Act (“NLRA”), the
Uniformed Services Employment and Reemployment Rights Act of 1994 (“USERRA”),
the Civil Rights Act of 1991, 42 U.S.C. §§ 1981, 1983, 1985, 1986 and 1988), the
Florida





--------------------------------------------------------------------------------





Civil Rights Act of 1992, the Florida Whistleblower Protection Act, the Florida
Equal Pay Act, the Florida Uniformed Service Members’ Protection Act, the
Florida National Reserves Act, the Florida Domestic or Sexual Violence Leave
Law, the Florida Minimum Wage Act, all Florida Wage and Hour Laws, the Florida
Civil Rights Act, Florida Statutes Chapters 440 or 448, the Pennsylvania Wage
Payment & Collection Law, the Pennsylvania Human Relations Act, the Pennsylvania
Labor Relations Act, the Pennsylvania Equal Pay Law, the Pennsylvania Minimum
Wage Act, the Pennsylvania Workers’ Compensation Act, and all other federal,
state or local laws, statutes, regulations, rules, ordinances, or orders, as
they may be amended. Executive also forever waives, releases, discharges and
gives up all claims, real or perceived and now known or unknown, for breach of
implied or express contract, breach of promise, breach of the covenant of good
faith and fair dealing, misrepresentation, negligence, fraud, estoppel,
defamation, libel, misrepresentation, intentional infliction of emotional
distress, violation of public policy, invasion of privacy, wrongful, retaliatory
or constructive discharge, assault, battery, false imprisonment, negligence, and
all other claims or torts arising under any federal, state, or local law,
regulation, ordinance or judicial decision, or under the United States,
Pennsylvania and Florida Constitutions.
(b)    In further exchange for the Company providing Executive with the payments
described in this Agreement, Executive, on her own behalf and on behalf of her
heirs, executors, personal representatives, administrators, agents and assigns,
hereby waives and gives up any right to become, and promises not to agree to
become, a member or representative of any class, collective action, or group of
plaintiffs or other individuals in a lawsuit in which any claim is made against
the Company that is related in any way to Executive’s employment with the
Company, the benefits or attributes of that employment, or the termination of
that employment. Executive affirms that, to the best of her knowledge, she has
not become a member of any such putative or certified class, collective action,
multi-party action, or group claim, and agrees that if she learns she has been
made a member or representative of any such class, collective action,
multi-party action, or group claim, whether putative or certified, she will take
all appropriate steps to immediately leave or opt out of the class, collective
action, multi-party action, or group.
(c)    Executive understands that the laws and actions described above give her
important remedies that relate to claims she has or may have arising out of or
in connection with her employment with, or separation from employment from, the
Company and agrees that she is freely and voluntarily giving up those remedies
and claims. By signing this Agreement, Executive agrees that she is
unconditionally waiving the right to proceed with discovery concerning any
released claim in any future litigation with any Released Party, if any.
Executive also agrees that she is fully releasing all claims for equitable,
punitive or other relief, attorney’s fees, and other fees and costs incurred up
to the date she signs this Agreement for any reason.
(d)    Executive represents and warrants that: (i) she is the lawful owner of
all claims released through this Agreement; (ii) she has the beneficial interest
in the payments and other benefits she will receive under this Agreement; (iii)
she has not assigned, and will not assign, any interest in any claim released
through this Agreement; (iv) she has not filed, and is not and has not been
subject to a voluntary or involuntary bankruptcy petition in the past three (3)
years; (v) she is not a debtor in any pending bankruptcy case; (vi) no receiver,
bankruptcy trustee or other third party may assert a right to any claim released
through this Agreement or the payments or benefits to be tendered or provided
under this Agreement. Executive agrees that the foregoing representations and
warranties shall survive the execution, performance and consummation or
termination of this Agreement. Executive also agrees that she will fully
indemnify and hold the Released Parties harmless for any claims or damages,
including attorneys’ fees, fines, costs, liquidated damages and punitive damages
asserted or awarded against any





--------------------------------------------------------------------------------





of the Released Parties to the extent any of the foregoing representations and
warranties is or becomes untrue and, should it be determined that any bankruptcy
trustee or other third party has a right to the payment made to Executive under
this Agreement, Executive immediately will return to Company an amount
equivalent to the full after-tax value of the Severance Payment (as defined in
Paragraph 6(a) below), less Five Hundred and 00/100 Dollars ($500.00).
(e)    Executive warrants that she does not have any complaint pending before
any federal, state or local court or arbitration panel concerning any Released
Party. Executive further agrees not to file a lawsuit against any of the
Released Parties in any federal, state or local court, or with any arbitration
panel, concerning any claim, demand, issue or cause of action released through
this Agreement, except to the extent specifically excluded below in Section 4
and its subparagraphs below. Should Executive file a lawsuit with any court or
arbitration panel concerning any claim, demand, issue, or cause of action waived
through this Agreement and not specifically excluded as described in Section 4
and its subparagraphs below, Executive agrees she will be responsible to pay the
legal fees and costs that the Released Parties incur defending that lawsuit.
Further, Executive agrees that nothing in this Agreement shall limit the right
of any court or arbitration panel to determine, in its sole discretion, that the
Released Parties are entitled to restitution, recoupment or set-off of any
monies paid to Executive should the release of any claims under this Agreement
subsequently be found to be invalid.
4.
Exclusions from Release of Claims and Covenant Not to Sue.



(a)Executive understands and agrees that nothing in this Agreement limits her
right to bring an action to enforce the terms of this Agreement.
(b)Executive understands and agrees that the Release contained in Section 3 and
its subparagraphs above does not include a waiver of any claims which cannot be
waived by law and does not include a waiver of any vested rights she may have in
any existing Company 401(k) plan nor will it preclude her from purchasing
continuation health benefits coverage for herself and/or her dependents under
the Company’s continuation health benefits policies to the extent she and her
dependents are otherwise eligible and for the period provided by law under COBRA
and/or any applicable mini-COBRA law.
(c)Executive understands and agrees that nothing in this Agreement is intended
to or shall prevent, impede or interfere with her non-waivable right to file a
charge or complaint with the Equal Employment Opportunity Commission (“EEOC”),
the Occupational Safety and Health Review Commission (“OSH”), the National Labor
Relations Board (“NLRB”), the Securities and Exchange Commission (“SEC”), any
other federal agency, labor board or commission, any state or local fair
employment practices agency, or any other state or local agency, labor board or
commission (collectively, the “Government Agencies”). Executive also understands
that nothing in this Agreement in any way limits her ability to provide
information and/or documents to or otherwise communicate with any Government
Agencies, participate in any investigation of any Government Agencies, testify
or otherwise participate in any proceeding that may be conducted by any
Government Agencies concerning the Company’s past or future conduct, or engage
in any activities now or in the future that are protected under the
whistleblower statutes administered by OSH or any other Government Agencies
without notice to the Company. This Agreement further does not limit Executive’s
right to receive and fully retain a monetary reward from any
government-administered whistleblower award or other incentive program for
providing information directly to any Government Agencies (such as those
administered by the OSH or the SEC); however, Executive understands and agrees
she is waiving her right to recover any money or share in or participate in any
monetary award in connection with or resulting from the prosecution of any
charge, investigation or proceeding.





--------------------------------------------------------------------------------





(d)Executive understands and agrees that nothing in this Agreement prohibits her
from filing a claim to collect any unemployment compensation benefits available
to her under applicable state Unemployment Insurance Compensation law or from
collecting any award of benefits granted to her in accordance with that law.
(e)Executive understands and agrees that this Agreement does not limit any
statutory rights she may have to bring an action to challenge the terms of this
Agreement or contest the validity of the Release contained in this Agreement
under the ADEA or the OWBPA.
 
5.
Non-Admission of Liability.

Executive agrees that this Agreement shall not in any way be construed as an
admission that any of the Released Parties owe Executive any money or have acted
wrongfully, unlawfully, or unfairly in any way towards her. In fact, Executive
understands that the Released Parties specifically deny that they have violated
any federal, state or local law or ordinance or any right or obligation that
they owe or might have owed to her at any time and maintain that they have at
all times treated her in a fair, lawful, non-discriminatory and non-retaliatory
manner.
6.
Consideration to be Provided to Executive in Exchange for her Release.



(a)In exchange for and in consideration of Executive’s promises set forth in
this Agreement, and contingent upon the Company’s receipt from Executive of a
signed, effective, unrevoked original of this Agreement, which is a condition
precedent to any payment or other obligation on the part of the Company under
this Agreement, the Company agrees to provide the following payments and other
benefits to Executive, on behalf of all Released Parties:
(i)a total gross payment equal to eighteen (18) months of Executive’s base
salary in effect as of her Separation Date, less all applicable federal, state
and local employment and income taxes and other required or elected withholdings
(the “Severance Payment” for the “Severance Pay Period”). Executive’s Severance
Payment shall be tendered in substantially equivalent installments, with the
first installment being made as soon as practicable following the Effective Date
of this Agreement and within sixty (60) days of her Separation Date and the
remaining installments continuing consecutively thereafter on the Company’s
regularly-established pay dates until paid in full.
(ii)any outstanding and unvested stock options held by Executive shall become
fully exercisable as of her Separation Date, and such stock options shall
thereafter continue or lapse in accordance with the other provisions of the
applicable award certificate(s); and
(iii)any outstanding restricted stock units held by Executive shall become fully
vested as of her Separation Date and shall immediately convert to shares of
Company common stock on her Separation Date.
(b)Executive agrees that the payments described above, singularly and together,
constitute good and adequate consideration in exchange for her promises herein
and are, individually and together, in addition to anything of value to which
she is presently entitled by virtue of any understandings, agreements or
contracts between herself and any of the Released Parties, her employment with
the Company and her separation from that employment, and any of the Released
Parties’ policies, practices, plans, agreements or prior understandings with
her, including but not limited to compensation, vacation, bonus, severance,
on-call, paid time off, commission, incentive compensation, equity incentives,
stock options, offer letters, reassignment letters, employment agreements and
any other fringe benefit plans, policies or practices.







--------------------------------------------------------------------------------





7.
No Reliance Upon Verbal Representations.



Executive agrees that no promises, statements or inducements have been made
which caused her to sign this Agreement other than those expressly stated in
writing within this Agreement. Executive also agrees that she has signed this
Agreement with full knowledge of all rights that she may have, and she hereby
assumes the risk of any facts presently unknown to her or any mistake in fact.
8.
No Right or Guarantee to Re-Employment or Reinstatement.



Executive understands the termination of her employment is permanent and the
Released Parties have not in any way guaranteed that she will be recalled,
rehired, reinstated or in any way retained by the Company. Executive also
understands that the Company and all of its related and affiliated companies
have no obligation, contractual or otherwise, to consider any employment
application she submits or to hire, rehire, retain, reinstate, reemploy or
consider her for hire, rehire, retention, reinstatement or reemployment, now or
ever in the future, either directly or indirectly, on a full-time, part-time, or
temporary basis or as an independent contractor or consultant.
9.
Reference-Related Communications.

(a)    Executive agrees that she will direct all reference-related inquiries in
the future exclusively to People Operations for confirmation only of her: (i)
dates of employment and (ii) employment position. Executive also agrees that,
except for the Company’s verbal confirmation of her dates of employment and
position title as expressly set forth above, the Released Parties will have no
obligation whatsoever to engage in any reference-related communications with her
past, existing or prospective employers unless compelled by a court order or
other legal process. Executive agrees that any statements made on social media
by any current or former employees or other representatives of the Company are
not official statements of reference by the Company and shall not be construed
as such.
(b)    Notwithstanding the foregoing, Executive understands and agrees that the
Released Parties will remain free to internally communicate, to those with a
business need to know, any and all information concerning her employment history
with the Company.
10.
Confidentiality of this Agreement.

Except as otherwise required or permitted by law, Executive agrees to keep the
terms of this Agreement completely confidential and not to disclose information
about this Agreement to anyone other than her spouse, civil union or domestic
partner, attorneys, and licensed tax and/or professional investment advisors
(hereafter referred to as Executive’s “Confidants”), all of whom she will first
inform of and obtain their advance agreement to be bound by this confidentiality
provision. Unless otherwise required or permitted by law, neither Executive nor
her Confidants shall disclose the terms of this Agreement to anyone including,
but not limited to, any representative of any print, radio or television media;
any past, present or prospective employee of or applicant for employment with
the Company; any executive recruiter or “headhunter”; any counsel for any
current or former employee of the Company; any other counsel or third party; or
the public at large. Executive agrees that, should any of her Confidants
disclose information about this Agreement, the disclosure will be treated as if
she, herself, breached the Agreement.





--------------------------------------------------------------------------------





11.
Continuing Obligation Not to Use Any Confidential Information; and Return of All
Confidential Information and Other Company Property.

(a)    Executive acknowledges and agrees that all confidential, proprietary,
trade secret and other business information belonging to the Company and/or the
other Released Parties (as those terms are defined within the Covenant
Agreements, and such definitions incorporated herein by reference), whether in
tangible form or otherwise, including all documents and records, whether
printed, typed, handwritten, videotaped, transmitted or transcribed on data
files or on any other type of media, and whether or not labeled or identified as
confidential and/or proprietary, made or compiled by Executive or made available
to her during her employment with the Company, is and remains the sole property
of the Company and the Released Parties which Executive shall not at any time
use or disclose to any third party.
(b)    Executive agrees that she has an obligation to and warrants that, as of
the date she signs this Agreement, she has made a diligent search for, and
returned, all originals and all copies of all documents and records made or
compiled by her and/or made available to her or provided to her during the
period of her employment with Company that contain confidential, proprietary,
trade secret or other business information belonging to the Company and/or any
of the Released Parties, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media and
whether or not labeled or identified as confidential, proprietary or trade
secret. Executive further represents and warrants that she has not previously
destroyed any such documents or information and has not retained any copies of
any such documents or information in any format for her own personal use or any
other purposes for her own benefit or the benefit of any third party.
(c)    In addition to returning all originals and copies (in whatever format) of
all confidential, proprietary, trade secret or other business information
belonging to the Company and/or any of the Released Parties, Executive agrees
that she has an obligation to and warrants that she has returned all other
Company property and materials including, but not limited to, credit cards,
calling cards, keys, key fobs, identification badges, files, records, product
samples, marketing materials, computer disks, tablets, printers, personal
digital assistants, pagers, cellular telephones and all associated accessories
for technology (e.g. power cords, mouse, etc.).
(d)    To the extent that Executive transferred any confidential, proprietary,
trade secret or other business information belonging to the Company and/or any
of the Released Parties to any personal computer equipment or other personal
electronic storage devices, or uploaded or downloaded such information to any
cloud or other file sharing service to which Executive has or had access
(including but not limited to Dropbox or Dropbox Free), Executive warrants that
she has returned a true and correct electronic copy of the same to the Company
and has otherwise properly disposed of such materials and fully deleted,
appropriately removed and purged all electronic copies of the same from her
personal computer equipment, other personal electronic devices, and any cloud or
other file sharing service to which she had or has access in a manner reasonably
performed to effectively prevent the disclosure to any third parties of any
sensitive personal data and/or other confidential, proprietary, trade secret or
other business information belonging to the Company and/or any of the Released
Parties.
(e)    Notwithstanding anything contained in this Agreement or the Covenant
Agreements, Executive understands that nothing shall preclude her from
voluntarily disclosing or discussing any matter concerning the Company and/or
the Released Parties with any Governmental Agencies, whether voluntarily or
pursuant to a validly-served subpoena, as more specifically set forth in
Paragraph 4(c) hereof, and that nothing in this Agreement precludes her from
disclosing or discussing any factual information related to claims filed in
civil courts or administrative agencies involving sexual assault or





--------------------------------------------------------------------------------





abuse, sexual harassment, and workplace harassment or discrimination based on
sex or any other protected status, to the extent such disclosures are otherwise
permitted by law and not subject to confidentiality restrictions. Furthermore,
Executive understands that, notwithstanding the non-disclosure obligations
contained in the Covenant Agreements, pursuant to the Defend Trade Secrets Act,
18 U.S.C. § 1833(b), nothing shall prohibit her from, and she will not be held
criminally or civilly liable under any federal or state trade secret law for,
the disclosure of a trade secret that is made: (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal and, in any such event, she
may disclose the trade secret to her attorney and use the trade secret
information in the court proceeding, provided she files any documents containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order.
12.
Non-Disparagement.

Executive represents that she has not made, and agrees that she will not make,
now or ever in the future, publicly or privately, verbally or in writing, any
false or defamatory remarks about any of the Released Parties and/or the
conduct, operations or financial condition or business practices, policies or
procedures of the Released Parties to any third party, and that she has not and
will not make or solicit any comments, statements, or the like to the media or
to others that may be considered false or defamatory to or about any of the
Released Parties.
13.
Cooperation.

(a)    Executive agrees to cooperate in good faith and to timely respond to all
requests from or inquiries by the Company or any of the other Released Parties
for assistance and information in connection with any matters or issues relating
to or encompassed within her former duties and responsibilities performed for
the Company and/or any of its related or affiliated companies, whether requests
are made by telephone, email or in-person meeting. Executive also agrees to
cooperate in good faith with the Company and all other Released Parties in
connection with any transition matters and with any defense, prosecution or
investigation concerning any actual or potential litigation, arbitration or
administrative proceeding in which she may be involved or requested as a party,
non-party or witness.
(b)    Executive understands and agrees that she will not be entitled to
compensation for time spent testifying as a witness in depositions, at trial, or
during any other hearing, nor shall she be entitled to compensation for any
other time spent responding to Company inquiries or requests for information,
meeting with the Company to provide information or assist with the orderly
transition of her former job duties, or meeting with the Company’s attorneys or
other agents or employees for investigatory interviews, fact gathering, or
otherwise to prepare for testimony during any proceeding, although should
Executive be called to testify as a witness before any tribunal or in any formal
legal proceeding, she will be reimbursed for the reasonable costs of all
associated travel, parking, and tolls.
14.
Responsibility for Taxes.

Executive understands and agrees that she will be solely responsible for all of
her own individual tax liabilities and tax reporting obligations and
consequences arising under any federal, state, local or other withholding laws
or regulations, including without limitation, income, employment, social
security, or other taxes, which may result from the payments or provision of any
benefits to her under this Agreement and holds and shall hold the Released
Parties harmless from and indemnify them for any and all liabilities, costs,
fines, interest or penalties resulting from such laws or regulations.
Additionally,





--------------------------------------------------------------------------------





Executive agrees that the Released Parties shall not be required to pay any
further sum to her, even if her tax or withholding consequences are not
foreseeable at the time she signs this Agreement or are ultimately assessed in a
manner which she does not anticipate at the time she signs this Agreement.
Executive agrees that she has not been provided any advice by any of the
Released Parties regarding the tax or withholding consequences of any
consideration provided under this Agreement pursuant to any federal, state,
local or other income or employment, social security, or other tax or
withholding laws or regulations.
15.
Compliance with Section 409A.

The Parties agree that, to the extent applicable, this Agreement shall be
interpreted in accordance with, and each shall use their best efforts to achieve
timely compliance with, Section 409A and the Department of Treasury Regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Effective
Date. Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that the payments or other benefits provided
hereunder may be subject to Section 409A, the Company reserves the right
(without any obligation to do so or to indemnify Executive for failure to do so)
to adopt such limited amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company reasonably determines are necessary or appropriate to (a) exempt any
payments made under this Agreement from Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (b) comply with the requirements of Section 409A.
16.
Successors and Assigns.

Executive understands and agrees that she may not assign this Agreement, and
that it shall be binding upon herself and her heirs, administrators,
representatives, executors, and successors. Executive also understands and
agrees that this Agreement shall be freely assignable by the Company without
restriction and shall be deemed automatically assigned by the Company with her
consent in the event of any sale, merger, share exchange, consolidation or other
business reorganization. Executive acknowledges and agrees that this Agreement
shall be binding upon, and shall inure to the benefit of, the Company’s
successors and assigns.
17.
Consultation with Counsel; Reasonable Time to Consider Agreement During Review
Period; Knowing and Voluntary Acceptance of this Agreement; Right and Time to
Revoke; and Effective Date.    

(a)    Executive acknowledges that, through this writing, the Company has
recommended that she consult with an attorney of her own choosing before signing
this Agreement, that the time afforded to her to consider the terms of this
Agreement provides her with a full and fair opportunity to locate and thoroughly
discuss all aspects of her rights and this Agreement with an attorney to the
extent she elects to do so, and that she has, in fact, so consulted an attorney
or knowingly waived her right to consult an attorney.
(b)    Executive understands that she has forty-five (45) calendar days from her
receipt of this Agreement to consider this Agreement before signing it, except
that if the last day of that period ends on a Saturday, Sunday or holiday
observed by the Company, she shall have until the conclusion of the next
immediate business day (the “Review Period”). Executive also understands that
she may use as much of the Review Period as she wishes before signing this
Agreement and that she may use all of the Review Period. Executive agrees that
any material or immaterial changes to this Agreement made at any time





--------------------------------------------------------------------------------





will not restart the running of her Review Period and that her right to accept
the terms and benefits of this Agreement will not extend beyond the expiration
of the Review Period.
(c)    Executive may accept this Agreement by sending a signed, dated and
notarized original to the Company by hand-delivery, first class U.S. mail,
certified mail, or overnight mail to Katrona Tyrrell, Chief People Officer, FARO
Technologies, Inc., 250 Technology Park, Lake Mary, FL 32746, postmarked no
later than the close of business on the last day of the Review Period. To the
extent that she signs this Agreement and returns it to the Company prior to the
expiration of the Review Period, Executive warrants that she has voluntarily and
knowingly waived the remainder of the Review Period and agrees that her decision
to accept a shortened period of time was not induced by any of the Released
Parties through fraud, misrepresentation, a threat to withdraw the offer or
alter the offer prior to the expiration of the Review Period, or by providing
different terms to workers who sign releases before the expiration of such
periods.
(d)    By signing this Agreement, Executive warrants that she has carefully read
and fully understands all of the terms and provisions of this Agreement, is
physically and mentally competent to execute this Agreement, and is knowingly
and voluntarily signing this Agreement of her own free will, act and deed.
Executive further warrants that she has made such investigation of the facts
pertaining to this Agreement and all matters contained herein as she deems
necessary, desirable and appropriate, and agrees that her Release provided for
herein shall remain in all respects effective and enforceable and not subject to
termination or rescission following the Effective Date of this Agreement by
reason of any later discovery of new, different or additional facts.
(e)    Executive understands that, following her execution of the Agreement, she
will have an additional period of seven (7) calendar days to revoke her
acceptance of this Agreement by delivering written notification of any such
revocation to the Company no later than the close of business on the seventh
(7th) calendar day after she signs it, except that if the last day of that
period falls on a Saturday, Sunday or holiday observed by Company, she will have
until the conclusion of the next immediate business day (the “Revocation
Period”). Written notification of revocation may be delivered by hand delivery,
first class U.S. mail, certified mail or overnight mail sent to Katrona Tyrrell,
Chief People Officer, FARO Technologies, Inc., 250 Technology Park, Lake Mary,
FL 32746, provided that such written notification of revocation must be received
by Company no later than the close of business on the last day of the Revocation
Period to be effective. If Executive timely revokes this Agreement during the
Revocation Period, the Agreement will not be effective and enforceable, and she
will not receive any of the payments or other benefits described in Section 6
and its subparagraphs above.
(f)    The “Effective Date” used throughout this Agreement means the first (1st)
calendar day after the Revocation Period expires, on which date the terms of
this Agreement shall be fully effective and enforceable provided that Executive
has not timely served a notice of revocation upon the Company prior to that
date.
18.
Governing Law and Venue.

This Agreement shall in all respects be interpreted, enforced and governed under
the laws of the State of Florida, exclusive of any choice of law rules. Any
disputes concerning this Agreement shall be brought in, and the Parties hereby
consent to the personal jurisdiction of, the state and federal courts of the
State of Florida (to the extent that subject matter jurisdiction exists only).





--------------------------------------------------------------------------------





19.
Severability.

The terms of this Agreement are severable and shall be deemed to consist of a
series of separate covenants. Should any term of this Agreement be found,
declared or determined to be void, illegal, invalid or unenforceable by a court
of competent jurisdiction, that term shall be modified by the court to make it
enforceable and/or severed from this Agreement, but all other terms shall remain
in full force and effect.
20.
Proper Construction.

This Agreement shall not be construed against the Released Parties, and any
interpretation of this Agreement by the Released Parties shall be binding on the
Parties unless held by a court of competent jurisdiction to be arbitrary and
capricious.
21.
Amendments.

This Agreement may be modified, altered or terminated only by an express written
agreement between the Company and Executive, which agreement must be signed by
Executive and a duly authorized representative of the Company, and expressly
reference and attach a copy of this Agreement to be effective.
22.
Entire Agreement.

This Agreement comprises the entire agreement between Executive and the Company
and fully supersedes any and all prior agreements or understandings between the
Parties pertaining to Executive’s employment, although both Parties agree that
this Agreement does not and shall not be construed as altering, modifying, and
supplanting or in any way changing or affecting the continued enforceability of
the Covenant Agreements that Executive previously entered with the Company, the
terms of which Executive acknowledges and agrees remain fully effective and
enforceable except as expressly amended in Paragraph 11(e) hereof.
IN WITNESS WHEREOF, intending to be forever legally bound hereby, the Parties
have executed this Agreement, being eleven (11) pages in total length, including
its Acknowledgment.    


Dated: August 22, 2019            /s/ Kathleen J. Hall
Kathleen J. Hall


FARO TECHNOLOGIES, INC.


Dated: August 26, 2019        By:     /s/ Katrona Tyrrell
Katrona Tyrrell
Chief People Officer



